On rehearing.
In re. 0. Bean,
clerk of the district court of Brown county, fined for contempt.
Opinion by Willson, Judge.
It having been made to satisfactorily appear to us, on 0. Bean’s motion for rehearing, that he intended no contempt of the process of this court in failing to respond to its writ of certiorari, but that such failure was occasioned by a mistake of fact, he having been informed and believing that this court had adjourned at the time he was served with the x writ, and that therefore it was not necessary that he should immediately obey it, we have concluded that in justice to him, the judgment final for fifty .dollars rendered and entered against him at a former day of this term upon a judgment nisi rendered and entered against him at the last Austin term of this court, should, together with the judgment nisi, be set aside, except as to the costs incurred in said proceedings. Wherefore the motion for rehearing is granted, and the said judgment final and judgment'msi, except as to the costs are set aside and vacated, aiid the said G. Bean is discharged from further liability in this proceeding, except for the costs thereof, which will remain adjudged against him.
Ordered accordingly.